



COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Bentley, 2013 ONCA 667

DATE: 20131101

DOCKET: C56368

Laskin, Rosenberg and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Gary Bentley

Appellant

Daniel C. Santoro and Angela Ruffo, for the appellant

Jeanette Gevikoglu, for the respondent

Heard:  October 30, 2013

On appeal from the judgment of Justice Thomas Bielby of
    the Superior Court of Justice, dated November 22, 2012, dismissing
certiorari
setting aside the order of Justice Norman Douglas of the Ontario Court of
    Justice, dated August 20, 2012, committing the appellant.

APPEAL BOOK ENDORSEMENT

[1]

The preliminary inquiry judge did not commit a jurisdictional error in committing
    the appellant for trial.  On the issue of identification the testimony of DC
    Devine was some evidence connecting the appellant to the property.  Coupled
    with the appellants admitted ownership of the property, there was enough
    evidence on which a trier of fact could find that the appellant had the
    necessary knowledge and control.

[2]

On the issue of the type of plant, the preliminary inquiry justice acted
    within his jurisdiction in relying on the experience and testimony of Devine to
    find that the 9,000 plants in the barn were marijuana.  His testimony is
    summarized at para. 43 of the Crowns factum.

[3]

Accordingly, we conclude that the evidence tendered before the
    preliminary inquiry judge was capable of supporting a committal.

[4]

The appeal is dismissed.


